Name: Decision No 2/82 of the EEC-Sweden Joint Committee of 6 December 1982 supplementing Annexes II and III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  cooperation policy;  trade policy;  international trade;  Europe
 Date Published: 1982-12-31

 nan